Title: [October 1788]
From: Adams, John Quincy
To: 



      Wednesday October 1st. 1788.
      
      
       
         
          “Oh gentle sleep
          Nature’s soft Nurse, how have I frighted thee
          That thou no more wilt weigh mine eye lids down
          And steep my senses in forgetfulness.”
         
         In the present situation of my health I cannot possibly attend at all to study, and this circumstance with some others has determined me to spend some weeks, perhaps some months at Braintree. I spoke for a place in the stage which goes to Boston to-morrow. No business of consequence done at Court this day. Pass’d part of the evening at Mr. Jackson’s.
      
      
       
        
   
   Henry IV, Part II, Act III, scene i, lines 5–8.


       
      
      

      Thursday October 2d.
      
      
       I took my seat in the stage, in Company with a Lady who came from Portsmouth, and Mr. Vaughan, a brother of the gentlemen with whom I was acquainted in London. It was seven in the evening before we got to Boston. I went to Mr. Smith’s; we pass’d part of the evening and lodged at Dr. Welch’s. Lodg’d at Mr. Smith’s.
      
      

      Friday October 3d.
      
      
       W. Cranch came into Boston with my father, who coming upon business which will detain him in town this night, gave me an opportunity to get to Braintree. I came home in company with my cousin.
      
      

      4.
      
      
       My father came home.
      
       

      5.
      
      
       Weymouth at meeting. Dr. Tufts’s.
      
      

      6.
      
      
       Rode over to Milton in the afternoon.
      
      

      Tuesday October 7th.
      
      
       Mr. Murray the preacher who came from England with my father, came this day to pay him a visit, with his Lady whom he has lately married. He appears to be a man of an easy temper, and an ingenious mind, though not highly improved by learning. His wife is agreeable, though she appears a little tinctured with what the french call le precieux.
      
      
       
        
   
   Rev. John Murray, minister of the Church of Christ in Gloucester, Mass., and the founder of Universalism in America (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:216).


       
      
      

      8.
      
      
       Went over to Hingham.
      
      

      9.
      
      
       Charles and Otis were here. Got up shelves.
      
      

      10.
      
      
       Slept none. Went to Weymouth.
      
      

      11.
      
      
       Medicine. Voltaire’s works.
      
      

      12.
      
      
       At home all day. But dull somewhat. Rode.
      
      

      13.
      
      
       Went to Milton. Put up books.
      
       

      Tuesday October 14th.
      
      
       My occupations have been very regular, and similar for a week past. Last Thursday night I again experienced a total want of sleep. By the help however of medecine and of constant exercice I think I am in a way to recover. This evening, my
      
      
       
        
   
   This entry, incomplete at the bottom of the page, is the last in D/JQA/12 until 6 Sept. 1789. In JQA’s line-a-day entry, he adds: “Charles and Tom. Mr. and Mrs. Shaw” (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      15.
      
      
       Company to dine. Mr. B. &c.
      
      

      16.
      
      
       Dr. Tufts &c. Mr. Shaw went to Hghm.
      
      

      17.
      
      
       Fine weather. Gunning with Tom. Townsend.
      
      

      18.
      
      
       Madam and Tom went to Boston. Violent Thunder.
      
      

      19.
      
      
       Meeting to hear Mr. Wibird. W. Cranch. Andrews.
      
      

      20.
      
      
       Cranch went to Boston. Rain.
      
      

      21.
      
      
       Variable weather. Gibbon’s history.
      
      

      22.
      
      
       Rode my horse. Andrews went towards Nby Pt.
      
      

      23.
      
      
       Mr. Russell’s and returned at Night.
      
       

      24.
      
      
       Gunning in the morning with Charles. Tired.
      
      

      25.
      
      
       Mr. Thaxter. Mr. and Mrs. Smith. Mr. Shaw.
      
      

      26.
      
      
       Heard Mr. Shaw. Cranch and Phillips.
      
      

      27.
      
      
       Splendid parade. Much company.
      
      
       
        
   
   Several regiments of troops from Boston were reviewed by Gov. Hancock and other dignitaries at Braintree (Massachusetts Centinel, 29 Oct.).


       
      
      

      28.
      
      
       Company gone. Went to Mr. Cranch’s.
      
      

      29.
      
      
       Went with Tom to Cambridge. Returned.
      
      

      30.
      
      
       Mr. A. went to Boston. Charles to Cambridge.
      
      

      31.
      
      
       Mr. A. returned. Company at dinner. Mr. and Mrs. Storer. C. Storer &c.
      
     